Name: 84/555/EEC: Commission Decision of 31 October 1984 authorizing Greece to take protective measures in respect of certain imports (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-11-17

 Avis juridique important|31984D055584/555/EEC: Commission Decision of 31 October 1984 authorizing Greece to take protective measures in respect of certain imports (Only the Greek text is authentic) Official Journal L 299 , 17/11/1984 P. 0028 - 0029*****COMMISSION DECISION of 31 October 1984 authorizing Greece to take protective measures in respect of certain imports (Only the Greek text is authentic) (84/555/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 130 thereof, Whereas by Decision 84/38/EEC (1) the Commission authorized Greece to adopt protective measures in certain sectors until 31 October 1984, by limiting imports of products originating in or coming from the other Member States and monitoring imports of products coming from non-member countries; Whereas in its letter of 25 October 1984 the Greek Government asked the Commission to take additional protective measures in respect of furniture, china wash-basins and other ceramic products, cast-iron or steel baths, taps, cocks, etc. and tiles, pursuant to Article 130 of the Act of Accession of Greece; Whereas the Greek authorities provided the Commission with some data confirming the persistence of serious difficulties in the abovementioned sectors; Whereas, however, the Commission is not able on the basis of these data to take a final decision on the request by the Greek Government; Whereas it is therefore necessary, in order to prevent the existing economic situation from being worsened by speculative transactions, to authorize the Greek Government to continue for one month the limitation of imports of products originating in or coming from the other Member States and the monitoring of products coming from non-member countries in the sectors concerned; Whereas these arrangements will enable the Commission to obtain from the Greek Government the data it needs to take a final decision on the application for protective measures made by that Government; Whereas the provisions to be adopted may not in any case have the effect of limiting imports in the sectors in question to levels below those resulting, for an equivalent period, from the limits authorized for the first 10 months of 1984; Whereas, if the amounts laid down by the Commission in its Decision 84/38/EEC are not used up, the Greek authorities must authorize the import of the remaining amounts in addition to the quantities specified in this Decision; Whereas, in order to ensure a fair distribution of the authorized quantities both between the Member States and between the operators in question, Greece must take account of existing trade patterns; HAS ADOPTED THIS DECISION: Article 1 Greece is authorized to limit or monitor imports into Greece of the products listed in Article 2 until 30 November 1984, under the conditions set out below. Article 2 1. Imports of furniture falling within subheadings 94.01 B and 94.03 B of the Common Customs Tariff (excluding NIMEXE codes 94.01-20 and 91) and originating in or coming from the Member States shall be limited to 282 tonnes. 2. Imports of china wash-basins and other ceramic products falling within heading No 69.10 of the Common Customs Tariff and originating in or coming from the Member States shall be limited to 192 tonnes. 3. Imports of cast-iron and steel baths (NIMEXE codes 73.38-71, 79) originating in or coming from the Member States shall be limited to 120 tonnes. 4. Imports of taps, cocks, etc. (NIMEXE codes 84.61-31, 35, 41, 45, 59, 69, 71 and 99) of a weight per piece of five kilograms or less, originating in or coming from the Member States shall be limited to 200 tonnes. 5. Imports of tiles (NIMEXE codes 69.08-40, 63, 75, 85, 99) originating in or coming from the Member States shall be limited to 3 444 tonnes. 6. Imports of the products referred to in paragraphs 1 to 5 originating in or coming from non-member countries, shall be subject to the monitoring system set out in Article 4. Article 3 The implementation of this Decision shall in no event restrict imports of any of the product categories referred to in Article 2 to a level lower than that resulting, for an equivalent period from the limits laid down by the Commission, for the first 10 months of 1984. The limitations laid down in this Decision are granted without prejudice to the obligation on the part of the Greek authorities to use up the limits laid down by the Commission in Decision 84/38/EEC. Article 4 In implementing the monitoring system for the products referred to in Article 2, the Greek authorities shall make the importation of such products subject to the presentation of an import authorization which they shall grant free of charge, and for any quantity requested, within not more than two working days from the submission of the application. The Greek authorities shall inform the Commission forthwith of any appreciable increase in the imports from non-member countries of the products referred to in Article 2 in relation to the situation on the date this Decision takes effect. Article 5 The Greek authorities shall issue to operators, within not more than two working days from the submission of the application, the import authorizations in respect of the products subject to the restrictions laid down in this Decision. They shall be granted for quantities corresponding to 10 % of the quotas allocated in application of Commission Decision 84/38/EEC. Article 6 In administering the import restrictions laid down in this Decision, the Greek authorities shall observe the existing patterns of trade with respect both to the countries of origin and last export of the products concerned and to the operators concerned. Article 7 This Decision shall take effect on 1 November 1984 and cease to have effect on 1 December 1984. Article 8 This Decision is addressed to the Hellenic Republic. Done at Brussels, 31 October 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 23, 28. 1. 1984, p. 37.